ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems and methods for programming a remote controller (RC) via a set top box (STB) to allow the RC to control a connected television device (TV) or other electronic device. The Prior Art discloses and teaches where such RC programming systems may display interfaces that allow a user to select from a list of manufacturers/brands of device and/or model numbers from which to sequentially test codesets for controlling the TV/electronic device, and upon determining a functional codeset, programming the RC with the determined codeset. The Prior Art also teaches where RCs may come pre-installed/stored with a plurality of codesets for controlling a plurality of different devices, and where a codeset from the pre-installed/stored codesets may be determined for controlling a desired device. The Prior Art further teaches where such codesets may be stored on a STB/TV and/or retrieved from a server. However, the Prior Art fails to sufficiently teach or suggest the specific order of steps required by the combination of claimed limitations. As such, the claims are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421